UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-6582



WILLIAM RAY WARD,

                                             Petitioner - Appellant,

          versus


ROBERT E. WARD, Warden; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-96-1712-2-20AJ)


Submitted:   April 16, 1998                 Decided:   April 28, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Ray Ward, Appellant Pro Se. Robert F. Daley, Jr., Assis-
tant Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Ray Ward seeks to appeal the district court's order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

Supp. 1997). We have reviewed the record and the district court's

opinion accepting in part the recommendation of the magistrate

judge and find no reversible error. Accordingly, as to the merits
of Ward's claims, we deny a certificate of appealability and

dismiss on the reasoning of the district court. Ward v. Ward, No.
CA-96-1712-2-20AJ (D.S.C. Mar. 24, 1997). Because Ward's petition

is meritless, we decline to address the retroactivity of the stat-

ute of limitations enacted in the Antiterrorism and Effective Death
Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




                                2